The Court
granted a new trial, because tne evidence did not support the verdict; and they said that these depositions ought to have been rejected. They were taken within the letter of the rule, but certainly against the spirit of it. One of *496the plaintiffs was going to Norfolk to superintend the execution the commission, and this was known to the defendants The names of the deponents were not given. The defendants had an agent at Norfolk, and they requested that the taking of the depositions might be notified to him. He was pointed out to the plaintiffs, and, we think, justice required that such notice should be given. If the application had been made to a judge at chambers, instead of the clerk, it would have been ordered. The names of the witnesses should be given to the adverse party, where they are known ; and where they are not named, and the commission goes to any magistrate, and the adverse party desires to have notice given to his agent, it is reasonable that his request should be complied with. These depositions are not to be used at the next trial, unless by the agreement of the parties.1

 See Revised Stat. c. 94, § 30 to 33; 6th and 7th rules of Supreme Judi cial Court.